DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the arguments presented on 12/08/2020.  As directed by the response: claims 1-2 have been amended and claims 11-20 are withdrawn.  Thus, claims 1-10 are presently pending in the application.
Response to Arguments
The amendment to the drawings were received and acceptable as it does not introduce any new matter.
In light of the amendment to remove “a tapered portion” the examiner has withdrawn the previous 112 rejection.
Applicant’s arguments, see page 9, filed 12/08/2020, with respect to the rejection(s) of claim(s) 1-5 and 7-10 under 103 over Looi in view of McHugo, wherein applicant argued Looi does not disclose the diameter of the frame is greater than the diameter of the attachment member and the diameter of the stent decreases along a length thereof have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Looi et al. U.S. Publication 2005/0096731 in view of Greenland et al. U.S. Publication 2008/0071178.
The amendment to include “the protruding features forming a curved shape between the proximal portion and the terminal end portion” has overcome the previous 103 rejection to Greenland over Reed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Looi et al. U.S. Publication 2005/0096731 in view of Greenland et al. U.S. Publication 2008/0071178.
 Regarding Claims 1, 10, Looi et al. discloses a stent 10 for treating a patient (abstract and paragraphs [0024], [00026], [0065] and [0068]), the stent 10 comprising a frame 12 formed by struts 36, 40 (paragraphs [0068] and [0084] and as seen in Figures 1 and 5A-6B) and being radially expandable from a low-profile delivery state to an expanded deployed state at a In re Leshin, 125 USPQ 416. However, Looi et al. does not expressly disclose wherein a diameter of the frame is greater than a diameter of an attachment member and a diameter of the stent decreases along a length thereof. Greenland et al. discloses a stent 254 for treating a patient (abstract and paragraphs [0024], [00026], [0065] and [0068]), wherein the frame is transformable from a low profile delivery to an expanded deployed state using a tapered portion 200a, 200b connected to an attachment member 202 to the 
Regarding Claim 2, Looi et al. discloses the protruding features 14 comprise of a first portion 38a, 38b extend from the frame in a first direction and a second portion 32 forming a terminal end that extends in a second direction radially outwardly away from the frame (as seen in Figures 8A-8B and 10A-10C and paragraphs [0016], [0025] and [0076] and as seen in Figures 4-6B).
Regarding Claims 3, 5, Looi et al. discloses wherein the plurality of protruding features 14 comprise reservoirs 70 integrally formed therein (as seen in Figure 4 and paragraph [0074]).
Regarding Claim 4, Looi et al. discloses a plurality of drug-delivery features 14 located at first, second and third strut (as seen in Figures 1,7, 11 and 13D-13G). Furthermore, Looi et al. discloses the one or more agents are delivered using the drug-delivery features 14 (paragraph [0032]). However, Looi et al. does not expressly disclose a first set of protruding features configured to deliver a first drug to the patient and a second set of protruding features configured to deliver a second drug to the patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Looi's drug-delivery features to comprise a first and second drug disposed in different regions of the medical device (e.g. first, second and third struts respectively) for the purpose of delivery different amounts/concentration in different regions (e.g. ends, main body portion) of the medical device.
Regarding Claim 7, Looi et al. discloses wherein the expandable element 12 is self-expanding (paragraph [0084]).
Regarding Claim 8, Looi et al. discloses wherein the frame and integrally formed drug-delivery features comprises a single unitary structure (as seen in Figures 1-8B).
Claim 9, Looi et al. discloses wherein the protruding features are connected to each other only via the frame (as seen in Figures 1-8B).
Claim 10, Looi et al. discloses the struts are connected to each other to form a circumferential ring that extends continuously about the longitudinal axis (as seen in Figure 1 and 5A-6B, the struts extends continuously).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Looi et al. U.S. Publication 2005/0096731 in view of Greenland et al. U.S. Publication 2008/0071178 as applied in the claim rejection above and further in view of Reed U.S. Patent 6,197,013.
Regarding Claim 6, Looi et al. does not expressly disclose wherein the stent is configured to be thermally activated and wherein, when thermally activated, the stent is configured to deliver thermal treatment to the body lumen. Reed et al. teaches an expandable element 20 in the same field of endeavor for treating a human patient and providing therapeutic relief within a tissue, wherein the expandable element 20 comprising a radially expandable frame 2 having a plurality of struts (column  and as seen in Figures 2A-2B, 7-8 and 12-13), wherein the frame 2 comprising a plurality of drug-delivery features 5 integrally formed with one or more struts, the drug-delivery features 5 are configured to pierce the first portion of the body lumen and extend into a second portion of the body lumen (as seen in Figure 12 and column 3, lines 1-15 and column 5, lines 42-61 and column 12, lines 40-59), wherein the frame is transformable from a low profile delivery to an expanded deployed state, wherein Reed et al. discloses the stent is connected to an electrical connection with a power mechanism, the examiner interprets the electrical current through a stent would result in a thermal reaction to enhance the iontophoretic transfer of the drug therapy through the protrusions (as seen in Figure 11 and column 13, lines 20-45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Looi’s stent to further include a delivery system having a power mechanism for delivery of a thermal treatment to the body as taught by Reed et al. for the purpose of enhancing the iontophoretic transfer of the drug therapy through the protrusions (see Figures 2A-2B and 7-8 and column5, lines 9-25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774